UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 BING CHEN, et al.,
            Plaintiffs,

         v.
                                                          Civil Action No. 22-239 (CKK)
 JOSEPH R. BIDEN, JR., in his official
 capacity as the President of the United States,
 et al.,

            Defendants.



                                 MEMORANDUM OPINION
                                    (February 2, 2022)
       This matter is before the court on its initial review of plaintiff's pro se [1] Complaint and

[2], [3] Emergency Motions. The court shall deny both motions because they present non-

justiciable political questions. The court will dismiss the case because the complaint fails to meet

the minimal pleading requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

       Plaintiff’s two emergency motions seek an order directing the “[United States] government

to stop the diplomatic boycott of the 2022 Beijing Winter Olympics.” See Pls.’ 2d Mot. at 5, ECF

No. 3. “The principle that the courts lack jurisdiction over political questions that are by their

nature ‘committed to the political branches to the exclusion of the judiciary’ is as old as the

fundamental principle of judicial review.” Schneider v. Kissinger, 412 F.3d 190, 193 (D.C. Cir.

2005) (quoting Antolok v. United States, 873 F.2d 369, 379 (D.C. Cir. 1989)). It is well-established

that the “conduct of foreign relations of our government is committed by the Constitution to the

executive and legislative—‘the political’—departments of the government, and the propriety of

what may be done in the exercise of this political power is not subject to judicial inquiry or

decision.” Oetjen v. Central Leather Co., 254 U.S. 297, 311 (1918) (collecting cases).          The

                                                   1
President possesses “plenary and exclusive power” in the international arena and “as the sole organ

of the federal government in the field of international relations[.]” United States v. Curtiss–Wright

Export Corp., 299 U.S. 304, 320 (1936). Plaintiff’s two emergency motions ask the Court to

interfere in the conduct of foreign affairs by the Executive branch—a political question over which

the Court lacks jurisdiction. Therefore, both motions shall be DENIED.

         As to Plaintiff’s Complaint, pro se litigants must comply with the Federal Rules of Civil

Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules

of Civil Procedure requires complaints to contain “(1) a short and plain statement of the grounds

for the court's jurisdiction [and] (2) a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 556 U.S. 662, 678–79

(2009); Ciralsky v. CIA, 355 F.3d 661, 668–71 (D.C. Cir. 2004). The Rule 8 standard ensures that

defendants receive fair notice of the claim being asserted so that they can prepare a responsive

answer     and    an   adequate    defense    and       determine   whether   the   doctrine   of res

judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977). It also assists the Court

in determining whether it has jurisdiction over the subject matter.

         Plaintiff Chen Bing is a resident of Maryland, 1 who sues thirty-seven different defendants,

including President Joseph R. Biden, former Secretary of State Mike Pompeo, current Secretary

of State Antony Blinken, various members and committees of the United States Congress, several

executive agencies, journalists, and non-profit organizations, among many others. In general




1
 The Complaint is also purportedly brought on behalf of Pacific Research and Education Institute,
a “think tank.” However, no counsel is listed on the complaint as representing that entity, and
none has entered an appearance. Only individuals, not corporations or other entities may proceed
pro se. See Lennon v. McClory, 3 F. Supp. 2d 1461, 1462 n.1 (D.D.C. 1998) (stating that a
corporation cannot appear pro se );McDaniel v. CIA, 2008 WL 5423259, at *1 (D.D.C. Dec. 30,
2008) (dismissing claims brought by unrepresented entity).
                                                    2
terms, he appears to claim that each defendant has made statements about human rights abuses

perpetrated by the Chinese government and alleges that these statements are not true.

       The 168-page complaint is simply baffling; a pleading, such as here, that is “rambling,

disjointed, incoherent, or full of irrelevant and confusing material will patently fail [Rule 8(a)’s]

standard,” as will “a complaint that contains an untidy assortment of claims that are neither

plainly nor concisely stated[.]” Jiggetts v. District of Columbia, 319 F.R.D. 408, 413 (D.D.C.

2017), aff’d sub nom. Cooper v. District of Columbia, No. 17-7021, 2017 WL 5664737 (D.C.

Cir. Nov. 1, 2017) (internal quotation marks and citations omitted). Therefore, this case will be

DISMISSED.

       A separate order accompanies this Memorandum Opinion.



                                                       /s/
                                               COLLEEN KOLLAR-KOTELLY
Date: February 2, 2022                         United States District Judge




                                                  3